[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              February 23, 2006
                               No. 05-10722                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                  D. C. Docket No. 04-00229-CR-J-24MCR

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

SCOTT BRANDON HEATH,

                                                          Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (February 23, 2006)

Before TJOFLAT, ANDERSON and BLACK, Circuit Judges.

PER CURIAM:

     W. Charles Fletcher, Esquire, appointed counsel for Scott Brandon Heath,
has moved to withdraw from further representation of Heath, because, in his

opinion, the appeal is without merit. Counsel has filed a brief pursuant to Anders

v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Heath’s conviction and sentence are AFFIRMED.




                                          2